Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2020 has been entered.
 
Remarks
	Applicant’s amendment dated December 31, 2020 responding to October 1, 2020 Office Action provided in the rejection of claims 1-9, 21-31. Claims 1-9, 21-31 remain pending in the application and which have been fully considered by the examiner.
Applicant’s arguments, December 31, 2020, with respect to the rejection of claims 1-9, 21-31 under 35 U.S.C. 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimamura (US 2012/0011496) and Kalinichenko et al. (US 2019/0251278). Please see below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 8-9, 21-23, 28-29, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 2012/0011496) and further in view of Kalinichenko et al. (US 2019/0251278) hereinafter “Kalinichenko”.
Claim 1
Shimamura teaches a method comprising:
receiving, by a cloud-based software platform [i.e. service providing apparatus 200], a first authorization request for a first user account [i.e. user U1] of the cloud-based software platform [i.e. receiving, by the service providing apparatus 200, a request for uses of the service from the user 13 (step S101)], the first authorization request received from a first client device [i.e. the users 13 (users U1 & U2) transmit service requests to 
in response to successfully authorizing the first authorization request [i.e. the request receiving unit 203 first receives request data from the user 13 (step S101). Then, the request receiving unit 203 extracts the user ID of the requestor, a service or operation name, the parameter of the service requested to be used, from the received request data to pass to the service object managing unit 241 (step S103)], accessing a first software package [i.e. updating class groups 231] for the first user account [i.e. referring, by the service providing apparatus 200, to the version information storing unit 207, to specify a version suitable for the user 13 from whom the request is received (step S105)] and defining a first modification to a base version [i.e. default class group 221] of functionality provided by the software application [i.e. the loader specifying unit 205 accesses the loader managing unit 210, obtains one of the differential loaders 233 matching the obtained version and default loader 223 (step S107). Then, the loader specifying unit 205 returns the obtained differential loader 233 and default loader 223 to the service object managing unit 241], wherein a second software package for the second user account defines a second modification to the software application that is different than the first modification [i.e. simple extrapolation of the first user] (Shimamura, 0074-0075);

providing the first client device access to the first instance of the software application (Shimamura, 0054-0056, 0075, 0081).
Shimamura fails to teach first software package including programming code for modifying a first instance of a software application that is allocated to the first user account, the first software package being referenced in source code of the first instance of the software application; and first customized instance of the software application is generated by executing the programming code defined by the first software package referenced in the first instance of the software application that is allocated to the first user account; and the second software package referenced in source code of a second instance of the software application allocated to the second user account.
However, Kalinichenko teaches first software package including programming code for modifying a first instance of a software application that is allocated to the first user account, the first software package being referenced in source code of the first instance of the software application and first customized instance of the software application is generated by executing 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shimamura to include the teachings of Kalinichenko of first software package including programming code for modifying a first instance of a software application that is allocated to the first user account, the first software package being referenced in source code of the first instance of the software application; and first customized instance of the software application is generated by executing the programming code defined by the first software package referenced in the first instance of the software application that is allocated to the first user account; and the second software package referenced in source code of a second instance of the software application allocated to the second user account. One ordinary skill in the art would be motivated to provide 

Claim 2
Shimamura in combination with Kalinichenko teach the method of claim 1, further comprising:
receiving, by the cloud-based communication platform, a second authorization request for the second user account [i.e. the number of users…more then the users U1. The number of users, the amount of use of services or the frequency of using services differs according to the users 13] of the cloud-based communication platform, the second authorization request received from a second client device [i.e. receiving, by the service providing apparatus 200, another request for uses of the service from the another user U2 (step S101)] (Shimamura, figure 1; 0057; 0073);
generating a second instance of the software application which providing the base version of functionality modified based on the second modification [i.e. an update version-specific class group storing unit (loader managing unit 210) stores update version-specific class groups (update class groups 231) for respective versions updated subsequent to the oldest version, the update version-specific class group including a differential class group having a difference with the default class group 221; a default loading unit (default loader 223) which reads out and executes the default class group 221 stored in the loader managing unit 210] (Shimamura, 0054-0057); and

and a second customized instance of the software application is generated by executing programming code defined by the second software package referenced in the second instance of the software application allocated to the second user account [i.e. another customized application software container (considered as a second software package) of a plurality of software container is generated by the server device by executing an application software module (e.g. the first customized application software container is generated by executing software code in the container package) that is for another/second user account via a log in access/request (e.g. a plurality of users includes first and second users)] (Kalinichenko, 0024, 0027-0029).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shimamura to include the teachings of Kalinichenko of second customized instance of the software application is generated by executing programming code defined by the second software package referenced in the second instance of the software application allocated to the second user account. One ordinary skill in the art would be motivated to provide technological improvements to generating and deploying customized application software containers (Kalinichenko, 0004, 0030). 

Claim 3
Shimamura in combination with Kalinichenko teach the method of claim 1, wherein providing the first client device access to the first customized instance of the software application comprises:
generating, a customized user interface of the software application including a base user interface modified by the first modification [i.e. customizing a user interface is typically one of the aspects that is changed when customizing a software application] (Shimamura, 0054-0057, 0075); and
causing presentation of the customized user interface of the communication application on a display of the first client device (Shimamura, 0054-0057, 0075).

Claim 8
Shimamura in combination with Kalinichenko teach the method of claim 1, wherein the first software package defines a first user interface component that is not included in the base version of functionality provided by the software application [i.e. customizing the user interface is typically one of the aspects that is changed when customizing a software application] (Shimamura, 0054-0057, 0075).

Claim 9
Shimamura in combination with Kalinichenko teach the method of claim 1, wherein the software application is a contact center application that manages communications for the first user account, the communications including communications transmitted using at least a first communication channel and a second communication channel [i.e. merely providing a particular example of software application] (Shimamura, figure 1; 0054-0056).

Claims 21-23, 28-29 do not teach or define any new limitation other than above claims 1-3, 8-9. Therefore, claims 21-23, 28-29 are rejected for similar reasons. 
Claims 30-31 do not teach or define any new limitation other than above claims 1-2. Therefore, claims 30-31 are rejected for similar reasons. 


Claims 4-7, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura and Kalinichenko as applied to claims 1 and 11 above, and further in view of Tohgi et al. (US 2004/0148516) hereinafter “Tohgi”.
Claim 4
Shimamura and Kalinichenko teach the method of claim 1, wherein the first software package (Shimamura, figure 1; 0056-0057; 0073-0075).
Shimamura and Kalinichenko fail to teach the first software package is a first reusable software package.
Tohgi teaches a first reusable software package [i.e. reproducing program] (Tohgi, 0055, 0062).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shimamura and Kalinichenkoto include the teachings of Tohgi of the first software package is first reusable software package. One ordinary skill in the art would be motivated to provide services for use of contents can be easily controlled according to users to ensure desired security (Tohgi, 0008). 

Claim 5
Shimamura and Kalinichenko in combination with Tohgi teach the method of claim 4, wherein generating the first customized instance of the software application comprises: generating an instance of the first reusable software package and incorporating the instance of the first reusable software package into the first instance of the software application, yielding the first customized instance of the software application (Tohgi, 0055-0062). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shimamura and Kalinichenko to include the teachings of Tohgi of first reusable software package. One ordinary skill in the art would be motivated to provide services for use of contents can be easily controlled according to users to ensure desired security (Tohgi, 0008). 

Claim 6
Shimamura and Kalinichenko in combination with Tohgi teach the method of claim 4, wherein the first reusable software package is a software plugin [i.e. plug-in module is functional program] (Tohgi, 0055). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shimamura and Kalinichenko to include the teachings of Tohgi of reusable software package is a software plugin. One ordinary skill in the art would be motivated to provide services for use of contents can be easily controlled according to users to ensure desired security (Tohgi, 0008). 

Claim 7
Shimamura and Kalinichenko in combination with Tohgi teach the method of claim 4, wherein the first reusable software package [i.e. reproducing program] (Tohgi, 0055, 0062) for a third user account that is different than the first user account and the second user account [i.e. the number of users…more then the users U1. The number of users, the amount of use of services or the frequency of using services differs according to the users 13] (Shimamura, 0054-0057, 0073); and the software package is referenced in source code of a third instance of the software application that is allocated to the third user account [i.e. a different customized application software container (considered as a third software package) of a plurality of software container is generated by the server device by executing an application software module (e.g. the first customized application software container is generated by executing software code in the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shimamura and Kalinichenko to include the teachings of Tohgi of reusable software package. One ordinary skill in the art would be motivated to provide services for use of contents can be easily controlled according to users to ensure desired security (Tohgi, 0008). 

Claim 24-27 do not teach or define any new limitation other than above claims 4-7. Therefore, claims 24-27 are rejected for similar reasons. 
Corresponding Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459